
	
		I
		112th CONGRESS
		1st Session
		H. R. 2833
		IN THE HOUSE OF REPRESENTATIVES
		
			September 2, 2011
			Mr. Quayle introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To repeal the rule requiring employers to post notices
		  relating to the National Labor Relations Act.
	
	
		1.Short titleThis Act may be cited as the
			 Employee Workplace Freedom Act.
		2.Repeal of final
			 rule
			(a)RepealThe final rule (including any supplement or
			 revision to such rule) published by the National Labor Relations Board in the
			 Federal Register on August 30, 2011 (76 Fed. Reg. 54006 et seq.), is
			 repealed.
			(b)Rules requiring
			 NLRA notices prohibitedThe
			 National Labor Relations Board shall not promulgate or enforce any rule that
			 requires employers to post notices relating to the National Labor Relations Act
			 (29 U.S.C. 151 et seq.) on or after the date of enactment of this
			 section.
			
